Title: From George Washington to Major General Israel Putnam, 25 November 1778
From: Washington, George
To: Putnam, Israel


  
    Dr sir.
    Head Qrs [Fredericksburg, N.Y.] Novr 25: 1778
  
I this morning received your favour of the 24th Instant.
I am well pleased with your Orders to Genl Poor to proceed immediately to Danbury—and to Colonel Badlam for escorting in his room the Rear divisions of the Convention Troops to Fish Kill.
There has never been any regulation of Congress, authorising Officers and Soldiers on furlough to draw their Rations in the Country—and it can never be done without endless inconveniences. The proceedings of Congress suppose a different idea—and under that part of the Establishment of the Army which took place the 2d of July—Officers have subsistence money allowed ’em in lieu & in exclusion of Rations even when in Camp.
You will find your instructions within—and perceive thereby—that I have prohibited all seizures of property by our parties under the idea of it’s belonging to Tories. Under this pretext there have been many enormities committed—disgraceful to our arms and injurious in the extreme.
  Your instructions do not mention the manner, in which the three Brigades under your command are to be quartered; but wishing the 
    
    
    
    Army to be as little burthensome as possible to the Inhabitants of the Country—and that the Troops composing it’s several divisions may lie compactly together, in order to their greater security—and better discipline and government, It is my desire that they should hut themselves as they did last Winter at Valley forge where ever they can. This will be done by the divisions which quarter on the West side of Hudsons river, and I persuade myself that you and all the Officers with you will give proper attention to the manner of constructing the Huts. There were several last Winter at Valley forge—which by the care of the Officers were not only comfortable but commodious—and in which the Men lived exceedingly well and preserved their health. These are considerations very important—and I have only to add—the sooner the Troops can be fixed the better. I am Dr sir with great regard & esteem Yr Most Obedt servant.
